Title: From Alexander Hamilton to James Duane, [3 March 1789]
From: Hamilton, Alexander
To: Duane, James


[New York, March 3, 1789]
Dr Sir
It is in my opinion intirely necessary that the Common Council should be convened this day in order to pass an act for appropriating the City Hall to the use of Congress. This act should be published in the papers & notified by yourself, or if you are not well enough by a committee or member of your board to the senators & representatives as they arrive. The Philadelphians are endeavouring to raise some cavils on this point. The thing must not pass to day. For propriety absolutely requires that the Members should be offered a place by tomorrow which is the day for assembling.
Yrs

A Hamilton
Tuesday

